DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (U.S. Patent Pub No. 2008/0001881; already of record) in view of Park et al (U.S. Patent Pub. No. 2007/0030219; already of record) and in view of Chien et al (U.S. Patent Pub. No. 2008/0259235).

Regarding claim 1, Baba discloses a display device (fig. 1) comprising: 
a plurality of pixels (23) each including a light emission element (32, 35 and 34) and a pixel circuit (31) which supplies current to the light emission element (32, 35 and 34), (fig. 8, [0069-0071]); 
a controller (11, 12 and 14) configured to generate image signals (i.e. corrected gray-scale level output from gray-scale level corrector 11) from display data (input video), the image signals having luminosity (gray-scale) which is equal to luminosity of the display data (i.e. fig. 7 shows the corrected gray-scale level is equal to the input-gray scale level when the black insertion ratio is at 50%), to supply the generated image signals to the pixels, and to execute black insertion (i.e. black insertion ratio), (figs. 3 and 9, [0045-0046 and 0075-0079]) , wherein 
a display pattern including a plurality of continuing black display lines (i.e. when black insertion ratio is at 50%) is synchronized with supply of the image signals (i.e. synchronize with 50% image data) and is displayed so as to move in the same direction of a screen scanning direction (i.e. scanning direction as shown in fig. 9) of the display panel (15) during the black insertion, (figs. 9-10, [0075-0079]). 

However, Baba does not mention at least three black belts structured by a plurality of continuing black display lines.
In a similar field of endeavor, Park teaches wherein a display pattern including at least three black belts structured by a plurality of continuing black display lines (i.e. (fig. 16, [0160-0164]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Baba, by specifically providing three black display lines, as taught by Park, for the purpose of increasing aspect ratios of pixels [0010].

	However, Baba in view of Park does not mention a total area of black belts displayed on a screen in one frame period varies.
	In a similar field of endeavor, Chien teaches a total area of black belts displayed on a screen in one frame period varies (i.e. fig. 7b shows that during one frame period, the black insertion varies from a full black insertion of the image to a partial black insertion in the image, thus the total area of the black insertion is varied in one frame), [0051].  
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Baba in view of Park, by specifically providing the variation of the black insertion area in one frame period, as taught by Chien, for the purpose of not increasing power consumption [0052].

	Regarding claim 20, please refer to claim 1 for details. 

Allowable Subject Matter
Claims 2-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Chien has been added for new grounds of rejection.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691